Citation Nr: 1638303	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  06-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected traumatic brain injury residuals (TBI) with cephalgia from May 25, 2005 to April 2, 2009.  

2.  Entitlement to an initial compensable disability evaluation for service-connected traumatic brain injury residuals (TBI) with cephalgia from April 3, 2009 to the present.  

3.  Entitlement to an initial disability evaluation in excess of 30 percent for tension headaches.  

4.  Entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative disease of the lumbosacral spine from May 25, 2005 to October 20, 2010.  

5.  Entitlement to an initial disability rating in excess of 40 percent for service-connected degenerative disease of the lumbosacral spine from October 21, 2010 to the present.  



6.  Entitlement to service connection for residuals of cerebrovascular accident (CVA or stroke), to include as secondary to service-connected TBI.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1978 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The claims were remanded in September 2010 and September 2012.  An additional remand is unfortunately necessary in this case in order to ensure the Veteran's due process rights are fully protected.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In the narrative of the 2014 orthopedic examination, it was also reported that the Veteran has been "on disability," also noted as being in receipt of "disability retirement" benefits, since 2012.  The Veteran's VA benefits date to considerably before 2012, and the usage of the Veteran being "on disability" since the later time suggests that benefits have been awarded by the Social Security Administration (SSA).  

Indeed, the Veteran was granted a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) subsequent to 2012, which also indicates that the award of "disability" in relationship to the ceasing of employment activity is, in fact, a disability determination entered by SSA in 2012.  While SSA records for the Veteran's child are of record, there are no records for the Veteran.  

VA is obligated to obtain all federal records which have not been physically been associated with the claims file.  As efforts have not been made to secure the SSA records, the claims must be remanded so that the records can be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain any and all records held for the Veteran with regard to disability determinations made by that agency.  Attach all medical records associated with such determination (made in 2012, subsequent to the last remand) with the claims file, and if no records exist after exhaustive search, so annotate the claims file.  


2.  The Veteran is to be reminded of his ability to supplement the record with any and all pertinent evidence to his claim or, alternatively, to inform VA of such evidence so that it may secure it on his behalf.  Should the Veteran be in receipt, for instance, of worker's compensation benefits or other governmental disability benefits outside of those administered by VA and/or SSA, he should provide such information to the RO.  Should such relevant evidence be identified, efforts must be made to secure copies of these determinations and associate them with the claims file.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, the Veteran and his representative are to be given an appropriate supplemental statement of the case and the claims are to be returned to the Board.  Should there be evidence of disability so unique as to be outside of the norm of what is contemplated by the rating criteria of the current disabilities under appeal, the RO should make a referral to the Director of VA's Compensation Service for consideration of extraschedular ratings.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




